DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF KOREA on 09/09/2020. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0115598 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roh (U.S. Patent Application Publication No. 2019/0096875).
Regarding to claim 1, Roh teaches a semiconductor package, comprising:
a redistribution substrate that includes a chip region and an edge region around the chip region (Figs. 1A-B, Fig. 2B, redistribution substrate 120 includes chip region 103 and an edge region (scribe region 101 along the borders of the chips) around the chip region); and
a semiconductor chip on the chip region of the redistribution substrate (Fig. 1A-B, Fig. 2B, semiconductor chip 114 on the chip region of the redistribution substrate),
wherein the redistribution substrate includes:
a plurality of dielectric layers that are vertically stacked (Fig. 2B, elements 122a/b/c/d);
a plurality of redistribution patterns on the chip region and in each of the dielectric layers (Fig. 2B, elements 124a/b/c/d); and
a redistribution test pattern on the edge region and at a level the same as a level of at least one of the redistribution patterns (Fig. 2B, test pattern 124a of test site 200 on the edge region 101 at level the same as a level 124a of the redistribution patterns in chip region 103).
Regarding to claim 2, Roh teaches a sidewall of the redistribution test pattern is vertically aligned with sidewalls of the dielectric layers (Fig. 2B, sidewall of the redistribution test pattern 124a is vertically aligned with sidewalls of the dielectric layers 122a-d).
Regarding to claim 3, Roh teaches the redistribution test pattern is spaced apart from the redistribution patterns and extends from the chip region toward the edge region (Fig. 2B, the redistribution test pattern 124a in edge region 101 is spaced apart from the redistribution patterns 124a in chip region 103 and extends from the chip region 103 toward the edge region 101).
Regarding to claim 4, Roh teaches the redistribution test pattern does not vertically overlap the semiconductor chip (Fig. 2B, the redistribution test pattern (124a in region 101) does not vertically overlap the semiconductor chip 114).
Regarding to claim 5, Roh teaches the redistribution test pattern has a thickness the same as a thickness of the redistribution patterns (Fig. 2B, the redistribution test pattern (124a in region 101) has a thickness the same as a thickness of the redistribution patterns (124a in region 103)).
Regarding to claim 6, Roh teaches the redistribution test pattern has a line-width the same as a line-width of the redistribution patterns (Fig. 2B, the redistribution test pattern (124 in region 101) has a line-width the same as a line-width of the redistribution patterns (124 in region 103)).
Regarding to claim 7, Roh teaches a molding layer on the redistribution substrate and covering the semiconductor chip (Fig. 2B, element 112), wherein a sidewall of the redistribution substrate is vertically aligned with a sidewall of the molding layer (Fig. 2B, sidewall of the redistribution substrate 120 is vertically aligned with a sidewall of the molding layer 112).
Regarding to claim 8, Roh teaches wherein the redistribution patterns include a power redistribution pattern to which a power voltage or a ground voltage is applied, and wherein the level of the redistribution test pattern is the same as a level of the power redistribution pattern ([0119], lines 4-10).
Regarding to claim 9, Roh teaches the redistribution substrate further includes a test pad on the edge region and connected to the redistribution test pattern (Fig. 1B, Fig. 2B, [0029], lines 10-13).
Regarding to claim 18, Roh teaches a method of fabricating a semiconductor package, the method comprising (the method steps are not claimed to impart in a specific order):
providing a carrier substrate that includes a plurality of chip regions and a scribe line region between the chip regions (Figs. 2A-2D, providing carrier substrate that includes plurality of chip regions 103 and a scribe line region 101 between the chip regions);
forming a redistribution substrate including a plurality of redistribution layers vertically stacked on the carrier substrate, each of the redistribution layers including a dielectric layer and a plurality of redistribution patterns (Figs. 2A-2D, forming redistribution substrate 120 including a plurality of redistribution layers vertically stacked on the carrier substrate, each of the redistribution layers including a dielectric layer 122a-d and a plurality of redistribution patterns 124a-d);
mounting a semiconductor chip on the redistribution substrate (Figs. 2A-2B, mounting a semiconductor chip 114 on the redistribution substrate);
forming a molding layer that covers the semiconductor chip (Figs. 2A-2B, forming molding layer 112 that covers the semiconductor chip 114); and
cutting the molding layer and the redistribution substrate along the scribe line region (Figs. 2C-D),
wherein at least one of the redistribution layers includes:
a plurality of redistribution test patterns on the chip region (Fig. 1B, [0019], lines 4-5); and
a plurality of test pads connected to the redistribution test patterns and provided on the scribe line region (Fig. 1B, [0021], lines 1-4), and
wherein forming the redistribution substrate includes performing a test process on at least one of the redistribution layers via the test pads ([0019], lines 9-11).
Regarding to claim 19, Roh teaches cutting the molding layer and the redistribution substrate includes separating the test pads from the redistribution test patterns (Figs. 2C-D, Fig. 3C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. Patent No. 11,244,939) in view of Roh (U.S. Patent Application Publication No. 2019/0096875).
Regarding to claim 17, Tsai teaches a semiconductor package, comprising:
a package substrate (Fig. 9, element 330, Fig.10, element 218);
a redistribution substrate on the package substrate, the redistribution substrate having a chip region and an edge region around the chip region (Fig. 9, element 122’; Fig.10, element 215);
a first semiconductor chip on the chip region of the redistribution substrate (Fig. 9, element 200; Fig.10, element 200);
a second semiconductor chip on the chip region of the redistribution substrate and spaced apart from the first semiconductor chip, the second semiconductor chip including a plurality of memory chips that are vertically stacked (Fig. 9, element 150; Fig.10, element 150, column 9, lines 32-34);
a molding layer on the redistribution substrate, the molding layer covering the first semiconductor chip and the second semiconductor chip (Fig. 9, element 212; Fig.10, element 212);
a plurality of first connection terminals between the redistribution substrate and the first semiconductor chip and between the redistribution substrate and the second semiconductor chip (Figs. 9-10, the connect pads between the dies and the redistribution substrate);
a plurality of second connection terminals between the package substrate and the redistribution substrate (Figs. 9-10, the package substrate and the redistribution substrate); and
a thermal radiation structure on the package substrate, the thermal radiation structure covering the redistribution substrate, the first semiconductor chip, and the second semiconductor chip (Fig. 10, element 100c),
wherein the redistribution substrate includes:
a plurality of dielectric layers that are vertically stacked (Figs. 9-10, elements 214/216);
a plurality of first redistribution patterns on the chip region and in each of the dielectric layers (Figs. 9-10, the redistribution layers are patterned); and
a second redistribution pattern on the edge region and in at least one of the dielectric layers (Figs. 9-10, the redistribution layers on the edge region are patterned).
Tsai does not explicitly disclose the second redistribution pattern having a sidewall vertically aligned with sidewalls of the dialectic layers.
Roh discloses a redistribution pattern on the edge region having a sidewall vertically aligned with sidewalls of the dialectic layers (Fig. 2B, Fig. 2D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai in view of Roh to configure the second redistribution pattern having a sidewall vertically aligned with sidewalls of the dielectric layers in order to increase reliability.
Regarding to claim 12, Roh teaches the sidewall of the second redistribution pattern is vertically aligned with a sidewall of the molding layer (Fig. 2B, Fig. 2D).
Regarding to claim 14, Roh teaches the second redistribution pattern has a thickness the same as a thickness of the first redistribution patterns (Fig. 2B, Fig. 2D).
Regarding to claim 16, Tsai teaches wherein the first redistribution patterns include a power redistribution pattern to which a power voltage or a ground voltage is applied, and wherein the second redistribution pattern is at a level the same as a level of the power redistribution pattern (power and round are inherently included in the wiring layers to operate the circuits).
Regarding to claim 17, Tsai teaches wherein each of the first redistribution patterns includes: a via part that penetrates a conespomhng one of the dielectric layers; and a line part on the corresponding one of the dialectic layers and connected to the via part, and wherein the first connection terminals are in contact with portions of the line parts of the first redistribution patterns (Fig. 9-10, the dielectric layers are between the wiring layers, and the vias connect the wirings through the dielectric layers).
Allowable Subject Matter
Claims 10, 13, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “the redistribution substrates further includes a dummy redistribution pattern on an edge of the chip region, and wherein a horizontal distance between the test pad and the dummy redistribution pattern is in a range of about 25 µm to about 40 µm” in combination with the limitations recited in claim 1 and claim 9.
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “the redistribution substrate further includes a test pad on the edge region and connected to the second redistribution pattern, and the test pad is covered with the dielectric layers of the redistribution substrate” in combination with the limitations recited in claim 11.
Regarding to claim 15, the prior art fails to anticipate or render obvious the claimed limitations including “the second redistribution pattern includes first and second sub-redistribution patterns that are spaced apart from the first and second semiconductor chips and are at edges on opposite sides of the chip region” in combination with the limitations recited in claim 11.
Regarding to claim 20, the prior art fails to anticipate or render obvious the claimed limitations including “a test pad of the plurality of test pads has a horizontal width of about 50 μm and a vertical width of about 50 µm” in combination with the limitations recited in claim 18 and claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828